Exhibit 10.1

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND LOAN DOCUMENTS

 

dated as of January 22, 2019

 

by and among

 

SUPERIOR GROUP OF COMPANIES, INC.
(formerly known as Superior Uniform Group, Inc.),

as Borrower,

 

FASHION SEAL CORPORATION,     

as a Guarantor,

 

THE OFFICE GURUS, LLC,

as a Guarantor,

 

BAMKO, LLC,

as a Guarantor,

 

SUPERIOR UNIFORM ARKANSAS, LLC,

as a Guarantor,

 

SUPERIOR UNIFORM GROUP, LLC,
(formerly known as Superior Group of Companies, LLC)

as a Guarantor,

 

CID RESOURCES, INC.,

as a Guarantor,

 

and

 

BRANCH BANKING AND TRUST COMPANY,
as Lender

 

 

--------------------------------------------------------------------------------

 

 

THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS
(this “Amendment”), dated as of January 22, 2019 (the “First Amendment Effective
Date”), is by and among Superior Group of Companies, Inc. (formerly known as
Superior Uniform Group, Inc.), a Florida corporation (“Borrower”), CID
Resources, Inc., a Delaware corporation (“CID”), Superior Uniform Group, LLC
(formerly known as Superior Group of Companies, LLC), a Florida limited
liability company (“SGC LLC”), Fashion Seal Corporation, a Nevada corporation
(“Fashion Seal”), The Office Gurus, LLC, a Florida limited liability company
(“TOG”), BAMKO, LLC, a Delaware limited liability company (“BAMKO, LLC”), and
Superior Uniform Arkansas LLC, an Arkansas limited liability company (“SU-ARK”),
all having an address of 10055 Seminole Boulevard, Seminole, Florida 33772 (CID,
SGC LLC, Fashion Seal, TOG, BAMKO, LLC and SU-ARK, are each individually
sometimes referred to herein as a “Guarantor” and collectively as the
“Guarantors”), and Branch Banking and Trust Company as the lender under the
Credit Agreement (as hereinafter defined) (the “Lender”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Guarantors and the Lender are parties to that certain
Amended and Restated Credit Agreement dated as of May 2, 2018 (as further
amended, modified, extended, restated, replaced, or supplemented from time to
time, the “Credit Agreement”);

 

WHEREAS, the Borrower and Guarantors have requested that the Lender make certain
amendments to the Credit Agreement, including: (a) an extension of the 2018 Term
Loan Maturity Date to January 22, 2026, (b) modification of the monthly
principal payments due under the 2018 Term Loan commencing on February 1, 2019
to the amount of Seven Hundred Seventy Three Thousand Eight Hundred Nine and
52/100 Dollars ($773,809.52), (c) modification of the Applicable Libor Margin in
the case of the 2018 Term Loan to be 0.85% and (d) certain other changes as
described herein;

 

WHEREAS, the Lender is willing to make such amendments to the Credit Agreement
and the other Loan Documents in accordance with and subject to the terms and
conditions specified in this Amendment;

 

WHEREAS, the Lender is willing to make such additional amendments to the Credit
Agreement and the Loan Documents as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

 


SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

1

--------------------------------------------------------------------------------

 

 

Article I     
AMENDMENTS TO CREDIT AGREEMENT

 

As of the First Amendment Effective Date, the Credit Agreement is hereby amended
in the following respects:

 

1.1          Amendment to Section 1.01.

 

(a)      The definition of “Applicable Libor Margin” in Section 1.01 of the
Credit Agreement is amended and restated to read in its entirety as follows:

 

“Applicable Libor Margin” shall mean: (a) in the case of the 2017 Term Loan,
0.68%; (b) in the case of the 2018 Term Loan, 0.85%; and (c) in the case of the
Revolving Credit Facility, 0.68%.

 

(b)     The definition of “2018 Term Loan” in Section 1.01 of the Credit
Agreement is amended and restated to read in its entirety as follows:

 

“2018 Term Loan” shall mean the term loan described in Section 2.01 hereof made
by Lender to Borrower in the original stated principal amount of $85,000,000.00,
to be used solely for the purposes set forth in Section 2.01.

 

(c)     The definition of “2018 Term Loan Maturity Date” in Section 1.01 of the
Credit Agreement is amended and restated to read in its entirety as follows:

 

“2018 Term Loan Maturity Date” shall mean January 22, 2026.

 

(d)     The definition of “2018 Term Loan Note” in Section 1.01 of the Credit
Agreement is amended and restated to read in its entirety as follows:

 

“2018 Term Loan Note” shall mean the Term Loan Promissory Note in the original
stated principal amount of $85,000,000.00 dated as of the Effective Date,
executed by Borrower and payable to the order of Lender, in the form of Exhibit
“H-2” attached hereto, as amended by the First Amendment, together with all
amendments, modifications, replacements, consolidations, or renewals thereof or
supplements thereto.

 

(e)     A new definition, “First Amendment”, shall be added to Section 1.01 of
the Credit Agreement to read as follows:

 

“First Amendment” shall mean the First Amendment to Amended and Restated Credit
Agreement and Loan Documents dated as of the First Amendment Effective Date by
and among the Borrower, Guarantors and Lender.

 

(f)     A new definition, “First Amendment Effective Date”, shall be added to
Section 1.01 of the Credit Agreement to read as follows:

 

“First Amendment Effective Date” means January 22, 2019.

 

 


SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

2

--------------------------------------------------------------------------------

 

 

1.2          Amendment to Section 2.01(b)(ii). Section 2.01(b)(ii) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

 

(ii)

The 2018 Term Loan is evidenced by the 2018 Term Loan Note, which (A) was
executed as described in the definition of 2018 Term Loan Note in Section 1.01,
(B) is payable to the order of Lender, (C) is dated as of the dates described in
the definition of 2018 Term Loan Note in Section 1.01, (D) is in an original
stated principal amount of $85,000,000.00, and after giving effect to the
principal payment contemplated in Section 3.02(c) to be made on the First
Amendment Effective Date, the outstanding principal amount of the 2018 Term Loan
Note on the First Amendment Effective Date is $65,000,000.00, (E) bears interest
at the Interest Rate in accordance with the provisions of the 2018 Term Loan
Note and Section 3.01(a) hereof, (F) provides for monthly payments: (i) on each
Payment Date, of accrued interest at the Interest Rate as provided in the 2018
Term Loan Note plus (ii) on each Payment Date, commencing with the Payment Date
occurring on February 1, 2019 and continuing on each Payment Date thereafter, of
principal in the amount of $773,809.52 per month, (G) is due and payable in full
in accordance with the 2018 Term Loan Note and Section 3.02(c) hereof on the
2018 Term Loan Maturity Date, and (H) is entitled to all of the benefits of this
Agreement and the other Loan Documents and subject to the provisions hereof and
thereof.

 

1.3           Amendment to Section 3.02(c). Section 3.02(c) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

 

(c)

2018 Term Loan. On the First Amendment Effective Date, the Borrower shall make a
principal payment upon the 2018 Term Loan of $20,000,000.00. Borrower shall pay
the remaining principal on the 2018 Term Loan in accordance with the 2018 Term
Loan Note in monthly installments of principal in the amount of $773,809.52 each
on each Payment Date commencing with the Payment Date on February 1, 2019 and
continuing on each Payment Date thereafter, as provided in the 2018 Term Loan
Note and the entire outstanding principal balance of the 2018 Term Loan shall be
paid in full in accordance with the terms of the 2018 Term Loan Note on the 2018
Term Loan Maturity Date.

 

1.4           Amendment to Section 3.06(b). Section 3.06(b) of the Credit
Agreement is hereby amended and restated to read in its entirety as follows:

 

(b)         2018 Term Loan Fee. Borrower shall unconditionally pay to Lender on
the First Amendment Effective Date, a commitment fee equal to $162,500.00 [0.25%
multiplied by $65,000,000.00].

 

 


SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

3

--------------------------------------------------------------------------------

 

 

1.5        Amendment to Schedules 5.03, 5.16(a), 5.16(b), 5.21(b) and 5.21(c).
Schedules 5.03, 5.16(a), 5.16(b), 5.21(b) and 5.21(c) to the Credit Agreement
are amended and restated in their entirety as set forth on Schedule 1 attached
hereto.

 

1.6         Amendment to Annex X. Annex X of the Credit Agreement is amended and
restated to read in its entirety as set forth on Annex X attached hereto.

 

Article II
AMENDMENT TO 2018 TERM LOAN NOTE

 

As of the First Amendment Effective Date, the 2018 Term Loan Note is hereby
amended in the following respects:

 

2.1         Amendment to First Paragraph of the 2018 Term Loan Note. The first
paragraph of the 2018 Term Loan Note is hereby amended and restated to read in
its entirety as follows:

 

FOR VALUE RECEIVED, the undersigned, SUPERIOR GROUP OF COMPANIES, INC. (formerly
known as SUPERIOR UNIFORM GROUP, INC.), a Florida corporation (the “Borrower”),
hereby promises to pay to the order of Branch Banking and Trust Company, a North
Carolina banking corporation (the “Lender”) or its assigns, at its office
located at 400 N. Tampa Street, Suite 2500, Tampa, Florida 33602, the principal
sum of EIGHTY-FIVE MILLION AND NO/100 DOLLARS ($85,000,000.00) in (i) a
principal payment of $20,000,000.00 on the First Amendment Effective Date,
(ii) installments of: (a) interest from the date hereof on the principal amount
thereof from time to time outstanding in like funds at said office, on each
Payment Date at the Interest Rate per annum applicable to the 2018 Term Loan as
provided in the Amended and Restated Credit Agreement dated as of May 2, 2018
(as the same may be amended, supplemented, replaced, amended and restated or
otherwise modified from time to time, the “Credit Agreement”), between, inter
alios, the Borrower and the Lender, on each Payment Date; and (b) commencing on
February 1, 2019 and continuing on each Payment Date thereafter, monthly
installments of principal of $773,809.52 each in like funds at said office, and
(iii) a final payment of the outstanding principal balance of this Term Loan
Promissory Note, together with accrued interest thereon, at the Interest Rate
per annum applicable to the 2018 Term Loan as provided in the Credit Agreement,
on the 2018 Term Loan Maturity Date, all in lawful money of the United States of
America in immediately available funds, at said office. In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all out-of-pocket costs of
collection, including the reasonable attorneys’ fees of the Lender. Capitalized
or initially capitalized terms used herein and not otherwise defined shall have
the meanings given to such terms in the Credit Agreement.

 

 


SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

4

--------------------------------------------------------------------------------

 

 

Article III
Confirmation of security interests in foreign capital stock

 

3.1     Confirmation of Share Charge. BAMKO, LLC hereby confirms that the
security constituted by that certain Share Charge by and between BAMKO, LLC, as
Chargor, and Lender dated as of May 2, 2018 (the “Share Charge”) remains in full
force and effect notwithstanding the amendments and modifications to the Credit
Agreement made by this Amendment, and continues to secure the Borrower’s
obligations under the Credit Agreement as it has been amended by this Amendment.

 

3.2     Confirmation of Share Mortgage. Borrower hereby confirms that the
security constituted by that certain Share Mortgage by and between Borrower, as
Mortgagor, and Lender, as Mortgagee, dated as of February 28, 2017 (the “Share
Mortgage”) remains in full force and effect notwithstanding the amendments and
modifications to the Credit Agreement made by this Amendment, and continues to
secure the Borrower’s obligations under the Credit Agreement as it has been
amended by this Amendment.

 

Article IV
Creation of New Immaterial Foreign Subsidiary

 

4.1     Creation of New Immaterial Foreign Subsidiary. In accordance with the
terms of Section 6.19 of the Credit Agreement, Borrower hereby notifies Lender
of the creation of a new subsidiary, The Office Gurus Limited, a Jamaican
limited company (“TOG Jamaica”). As of the First Amendment Effective Date,
Borrower represents and warrants that TOG Jamaica is an Immaterial Foreign
Subsidiary.

 

Article V

CONDITIONS TO EFFECTIVENESS

 

5.1     Closing Conditions. The effectiveness of this Amendment is subject to
the satisfaction of each of the following conditions:

 

(a)     Executed Amendment. The Lender shall have received a copy of this
Amendment duly executed by each of the Borrower, the Guarantors, and the Lender.

 

(b)     Principal Payment on 2018 Term Loan. On the First Amendment Effective
Date, the Borrower shall make and the Lender shall have received a principal
payment upon the 2018 Term Loan of Twenty Million Dollars ($20,000,000.00).

 

(c)     Closing Certificates; Etc. The Lender shall have received each of the
following in form and substance reasonably satisfactory to the Lender:

 

(i)     Lender shall have received all fees and other amounts due and payable on
or prior to the First Amendment Effective Date, including without limitation the
commitment fee and reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel to Lender)
required to be reimbursed or paid by Borrower hereunder and under any other Loan
Document.

 

 


SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

5

--------------------------------------------------------------------------------

 

 

(ii)     The Lender (or its counsel) shall have received the following:

 

 

(A)

a certificate of the Secretary, Assistant Secretary or other authorized officer,
general partner, member or manager of each Loan Party in form and substance
acceptable to the Lender, attaching and certifying copies of its articles or
certificate of incorporation, articles of organization, certificate of limited
partnership, bylaws, partnership agreement, limited liability company agreement
or operating agreement, or comparable organizational documents and
authorizations of each such Person’s board of directors, general partners,
members or managers, authorizing the execution, delivery and performance of the
Loan Documents to which it is a party and certifying the name, title and true
signature of each officer, general partner, member or manager of each Loan Party
executing the Loan Documents to which it is a party;

 

 

(B)

certificates of good standing, status or existence, as may be available from the
Secretary of State or other issuing agency of the jurisdiction of organization
of such Loan Party and each other jurisdiction where such Loan Party is required
to be qualified to do business as a foreign corporation, partnership, or limited
liability company;

 

 

(C)

favorable written opinions of Hill Ward Henderson, counsel to the Loan Parties,
and certain other local counsel to Borrower, each addressed to Lender, and
covering such matters relating to the Loan Parties, the Loan Documents and the
transactions contemplated therein as Lender shall reasonably request;

 

 

(D)

a certificate, in form and substance acceptable to the Lender, dated the First
Amendment Effective Date and signed by a Responsible Officer, certifying that
(x) no Default Condition or Event of Default exists, (y) all representations and
warranties of the Loan Parties set forth in the Loan Documents are true and
correct in all material respects and (z) since the date of the most recent
financial statements of the Loan Parties delivered to Lender pursuant to Section
6.01 of the Credit Agreement, there shall have been no change which has had or
would reasonably be expected to have a Material Adverse Effect;

 

 

(E)

certified copies of all consents, approvals, authorizations, registrations and
filings and orders required or advisable to be made or obtained under any
Requirement of Law, or by any Contractual Obligation of the Loan Parties, in
connection with the execution, delivery, performance, validity and
enforceability of the Loan Documents, and such consents, approvals,
authorizations, registrations, filings and orders shall be in full force and
effect and all applicable waiting periods shall have expired, and no
investigation or inquiry by any Governmental Authority regarding the Credit
Facilities, any Letters of Credit, or any transaction being financed with the
proceeds thereof shall be ongoing; and

 

 

 

SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

6

--------------------------------------------------------------------------------

 

 

 

(F)

a copy of, or a certificate as to coverage under, the insurance policies
required by the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a customary lender’s loss
payable endorsement and to name the Lender as additional insured, in form and
substance satisfactory to the Lender.

 

(iii)     UCC Searches. Satisfactory reports of UCC, tax lien, judgment and
litigation searches conducted by a search firm reasonably acceptable to the
Lender with respect to the Borrower and Guarantors, such searches to be
conducted by a search firm in each of the locations specified by the Lender.

 

(iv)     Other Documents. Such other documents or items that the Lender or its
counsel may reasonably request.

 

Article VI
MISCELLANEOUS

 

6.1     Amended Terms. On and after the First Amendment Effective Date: (1) all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment; and (2) all references
to the 2018 Term Loan Note in each of the Loan Documents shall hereafter mean
the 2018 Term Loan Note as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement, the 2018 Term Loan
Note, and the Loan Documents are hereby ratified and confirmed and shall each
remain in full force and effect according to its terms.

 

6.2     Representations and Warranties of Borrower and Guarantors. Each of the
Borrower and Guarantors, as applicable, represents and warrants as follows:

 

(a)     The Borrower and Guarantors have the power and authority to enter into
this Amendment and to do all acts and things as are required or contemplated
hereunder or thereunder to be done, observed and performed by them.

 

(b)     This Amendment has been duly authorized, validly executed and delivered
by one or more authorized officers of the Borrower and Guarantors and
constitutes the legal, valid and binding obligations of the Borrower and
Guarantors enforceable against them in accordance with its terms.

 

 

 

SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

7

--------------------------------------------------------------------------------

 

 

(c)     The execution and delivery of this Amendment and the performance by the
Borrower and Guarantors hereunder do not and will not require the consent or
approval of any regulatory authority or governmental authority or agency having
jurisdiction over the Borrower and Guarantors nor be in contravention of or in
conflict with the articles and certificates of incorporation, articles of
organization, certificate of limited partnership, bylaws, partnership agreement,
limited liability company agreement or operating agreement or comparable
organizational documents of the Borrower and Guarantors or the provision of any
statute, or any judgment, order or indenture, instrument, agreement or
undertaking, to which the Borrower or any Guarantor is party, or by which the
assets or properties of the Borrower or any Guarantor are or may become bound.

 

(d)     No material consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Amendment, other than those that have already been obtained
and are in full force and effect.

 

(e)     The representations and warranties set forth in the Loan Documents are
true and correct in all material respects as of the date hereof (except for
those which expressly relate to an earlier date).

 

(f)     No Default Condition or Event of Default under the Credit Agreement or
any other Loan Document has occurred and is continuing unwaived by the Lender on
the date hereof, or shall result from this Amendment.

 

(g)     The Security Documents continue to create a valid security interest in,
and Lien upon, the Collateral, in favor of the Lender, which security interests
and Liens are perfected to the extent required by the terms of the Security
Documents and, to the extent so perfected, prior to all other Liens.

 

(h)     Except as specifically provided in this Amendment, the Obligations of
the Borrower and Guarantors are not reduced or modified by this Amendment and
are not subject to any offsets, defenses or counterclaims.

 

6.3     Reaffirmation of Obligations. Each Borrower and Guarantor hereby
ratifies the Credit Agreement and each other Loan Document to which it is a
party and acknowledges and reaffirms (i) that it is bound by all terms of the
Credit Agreement and each other Loan Document to which it is a party applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective Obligations.

 

6.4     Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

 

6.5     Expenses. The Borrower agrees to pay all reasonable and documented
out-of-pocket costs and expenses of the Lender in connection with the
preparation, execution and delivery of this Amendment.

 

 

 

SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

8

--------------------------------------------------------------------------------

 

 

6.6     Further Assurances. The Borrower and Guarantors agree to promptly take
such action, upon the reasonable request of the Lender, as is necessary to carry
out the intent of this Amendment.

 

6.7     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

6.8     Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

 

6.9     No Other Amendment. Except for the amendments set forth above, the text
of the Credit Agreement and the Loan Documents shall remain unchanged and in
full force and effect. This Amendment is not intended to effect, nor shall it be
construed as, a novation. The Credit Agreement and this Amendment and each Loan
Document and this Amendment shall be construed together as a single agreement.
Nothing herein contained shall waive, annul, vary or affect any provision,
condition, covenant or agreement contained in the Credit Agreement or any Loan
Document, except as herein amended, nor affect nor impair any rights, powers or
remedies under the Credit Agreement or any Loan Document as hereby amended. The
Lender does hereby reserve all of its rights and remedies against all parties
who may be or may hereafter become secondarily liable for the repayment of the
Notes. The Borrower and Guarantors promise and agree to perform all of the
requirements, conditions, agreements and obligations under the terms of the
Credit Agreement, as hereby amended, the 2018 Term Loan Note, as hereby amended,
each Loan Document, as hereby amended, and the other Loan Documents being hereby
ratified and affirmed.

 

6.10     GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA.

 

6.11     Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

6.12     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.05 and 9.06 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

6.13     Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

 

 

SUPERIOR GROUP OF COMPANIES, INC.
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS

 

9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

  Borrower:             SUPERIOR GROUP OF COMPANIES, INC.,     (formerly known
as SUPERIOR UNIFORM GROUP, INC.), a Florida corporation             By: /s/
Michael J. Attinella       Michael J. Attinella,       Chief Financial Officer
and Treasurer             Fashion Seal:             FASHION SEAL CORPORATION,  
  a Nevada corporation             By: /s/ Andrew D. Demott, Jr.       Andrew D.
Demott, Jr.,       President             TOG:             THE OFFICE GURUS, LLC
    a Florida limited liability company             By: SUPERIOR GROUP OF
COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP, INC.),       a
Florida corporation, its Sole Member             By: /s/ Michael J. Attinella  
    Michael J. Attinella,       Chief Financial Officer and Treasurer  

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement and
Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

  BAMKO, LLC:             BAMKO, LLC,     a Delaware limited liability company  
          By: SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR
UNIFORM GROUP, INC.),       a Florida corporation, its Sole Member     By: /s/
Michael J. Attinella       Michael J. Attinella,       Chief Financial Officer
and Treasurer             SU-ARK:             SUPERIOR UNIFORM ARKANSAS, LLC,  
  an Arkansas limited liability company             By: SUPERIOR GROUP OF
COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP, INC.),       a
Florida corporation, its Sole Member             By: /s/ Michael J. Attinella  
    Michael J. Attinella,       Chief Financial Officer and Treasurer          
  SGC LLC:             SUPERIOR UNIFORM GROUP, LLC (formerly known as SUPERIOR
GROUP OF COMPANIES, LLC), a Florida limited liability company             By:
SUPERIOR GROUP OF COMPANIES, INC. (formerly known as SUPERIOR UNIFORM GROUP,
INC.), a Florida corporation, its Sole Member             By: /s/ Michael J.
Attinella       Michael J. Attinella,       Chief Financial Officer and
Treasurer  

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement and
Loan Documents

     

 

--------------------------------------------------------------------------------

 

 

  CID:             CID RESOURCES, INC.,     a Delaware corporation            
By: /s/ Andrew D. Demott, Jr.       Andrew D. Demott, Jr.,       Vice President
 

 

 

 

 Signature Page to First Amendment to Amended and Restated Credit Agreement and
Loan Documents

 

 

--------------------------------------------------------------------------------

 

 

LENDER: BRANCH BANKING AND TRUST COMPANY     a North Carolina banking
corporation                     By: /s/ Thomas M. Lambert       Name: Thomas M.
Lambert       Title: Senior Vice President  

 

 

 

Signature Page to First Amendment to Amended and Restated Credit Agreement and
Loan Documents

 